Citation Nr: 0600295	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-30 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant had active service from February 1996 
to May 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) based upon the appeal of a March 2003 rating decision 
of the Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO) that essentially denied the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include a claimed bipolar disorder.  

In September 2005, the veteran was scheduled to appear at the 
RO to testify at a travel Board hearing before a Veterans Law 
Judge.  The veteran failed to appear at the scheduled 
hearing.  The case is now ready for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

In essence, the veteran asserts that his currently diagnosed 
bipolar disorder was first manifest in service, but was 
misdiagnosed as a personality disorder.  He believes that 
service connection for a bipolar disorder should be granted 
on that basis.  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005). 

In the present case, the veteran's service medical records 
document a diagnosis in March 1998 of an adjustment disorder 
with mixed disturbances of emotions.  Following an episode in 
which the veteran cut himself 22 times on the arm, a 
diagnosis of borderline personality disorder was made, 
followed by a diagnosis of an antisocial personality 
disorder.

Following service, a November 2001 psychiatric evaluation 
resulted in a diagnosis of "BiPolar II, Rapid Mood Cycling, 
with Social Anxiety Disorder."  This diagnosis has continued 
and is shown in the most recent psychiatric treatment records 
available, dated in October 2002.  There is, however, no 
etiology opinion as to this disability.

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  

Based upon the foregoing principles, in May 2005, the RO 
scheduled the veteran for a VA examination for the purpose of 
obtaining an opinion regarding the etiology of the veteran's 
psychiatric disorder.  In June 2005, the veteran contacted 
the RO and indicated that he was unable to attend the 
scheduled examination.  Thereafter, the RO attempted to 
schedule the examination at a VA medical center that was 
closer to the veteran's location.  Unfortunately, the RO was 
unable to directly contact the veteran by telephone for this 
purpose.  There is some discrepancy in the record as to 
whether the veteran was telephoned by VA at the number that 
he provided.

Moreover, there is no indication that there was any attempt 
to reschedule the VA examination by written communication, 
and no indication that the veteran has been provided with a 
written statement outlining the consequences of a failure to 
report for any scheduled VA examination, including the fact 
that a failure to do so without good cause may adversely 
affect the outcome of his claim of entitlement to service 
connection.  38 C.F.R. § 3.655 (2005).  

Under the circumstances of this case, the Board finds that 
additional efforts should be made to provide an examination 
to determine whether the veteran's current psychiatric 
disorder can be associated with service.  38 U.S.C.A. § 5103A 
(West 2002).  

Accordingly, further appellate consideration of the matter on 
appeal will be deferred and the case is REMANDED to the RO 
via the AMC for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO/AMC should schedule the 
veteran for a psychiatric examination to 
determine the nature, onset date and 
etiology of any current psychiatric 
disorder, to include bipolar disorder.  

The claims file must be made available to 
and pertinent documents therein reviewed 
by the examiner in connection with the 
examination review.  The examiner must 
annotate the report that the claims file 
was in fact made available for review and 
reviewed in conjunction with the 
preparation of the examination report.  
Any further indicated special tests and 
studies should be conducted.

In scheduling the veteran for this 
examination, the RO/AMC should notify him 
in a written statement mailed to him at 
his current address that should be made 
part of the record, that he has the 
obligation to report for any scheduled VA 
examination(s) and that a failure to do 
so without good cause may adversely 
affect the outcome of his claim of 
entitlement to service connection.  
38 C.F.R. § 3.655 (2005).

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (defined as at least 50 percent 
probability) that the onset of any 
current psychiatric disorder is 
attributable to the veteran's period of 
military service.

The RO/AMC should ask the examiner to 
provide a complete rationale for all 
opinions expressed.

3.  Thereafter, the RO/AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
fully completed.  In particular, the 
RO/AMC should review the requested 
examination report and required medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
they are not, the RO/AMC should implement 
the necessary corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

After ensuring that all the requested 
development has been fully accomplished, 
the RO/AMC should readjudicate the claim 
of entitlement to service connection for 
an acquired psychiatric disorder, to 
include bipolar disorder.   If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO/AMC should 
issue a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken on the claim for 
benefits on appeal, to include a summary 
of the evidence reviewed and the 
applicable law and regulations pertinent 
to this matter.  A reasonable period of 
time for a response should be afforded.  
Thereafter, the case should be returned to 
the Board for final appellate review, if 
in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the AMC; however, the veteran 
is hereby notified that failure to report for any scheduled 
VA examination(s) without good cause shown may adversely 
affect the outcome of his claim of entitlement to service 
connection, and may result in a denial.  38 C.F.R. § 3.655 
(2005).



	                  
_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

